OFFICE OF THE ATTORNEY GENERAL

                                     State of California


                                    JOHN K. VAN DE KAMP

                                       Attorney General


                         ______________________________________

                  OPINION            :
                                     :          No. 90-503
                  of                 :
                                     :          DECEMBER 26, 1990
       JOHN K. VAN DE KAMP           :
           Attorney General          :
                                     :

        ANTHONY S. DaVIGO            :

        Deputy Attorney General      :

                                     :
______________________________________________________________________________

              THE HONORABLE TERRY B. FRIEDMAN, Member of the California State
Assembly, has requested an opinion on the following question:

              What is the meaning of the phrase "accessible right-of-way" for purposes of the
requirement that service stations provide public restrooms for their customers?

                                          CONCLUSION

               An "accessible right-of-way" for purposes of the requirement that service stations
provide public restrooms for their customers means that portion of an interstate or primary highway
where vehicular traffic is authorized to enter such highway from the general road system of the state
or where vehicular traffic is authorized to enter the general road system of the state from such
highway.

                                            ANALYSIS

               Business and Professions Code section 136511 provides:

               "(a) On and after January 1, 1985, every service station in this state shall
       provide, during operating hours, water, compressed air, and a gauge for measuring
       air pressure, to the public for use in servicing any passenger vehicle, as defined in
       Section 465 of the Vehicle Code, or any commercial vehicle, as defined in Section
       260 of the Vehicle Code, with an unladen weight of 6,000 pounds or less.

              "(b) (1) On and after January 1, 1990, every service station in this state
       located within 660 feet of an accessible right-of-way of any interstate or primary
       highway, as defined in Sections 5215 and 5220, shall provide, during business hours,


   1
    All references hereafter to the Business and Professions Code are by section number only.

                                                 1.                                            90-503
        public restrooms for use by its customers. Service stations shall not charge
        customers separately for the use of restroom facilities.

                "(2) The public restroom shall not be temporary or portable but shall be
        permanent and shall include separate facilities for men and women, each with toilets
        and sinks suitable for use by the handicapped in accordance with Section 19955.5 of
        the Health and Safety Code and Title 24 of the California Code of Regulations and
        shall be maintained in a clean and sanitary manner.

                "(3) This subdivision shall not apply to service stations which are operational
        prior to January 1, 1990, and which would be obligated to construct permanent
        restroom facilities to comply with this subdivision.

               "(4) For the purposes of this subdivision, `customer' means a person who
        purchases any product available for sale on the premises of the service station,
        including items not related to the repairing or servicing of a motor vehicle."
        (Emphasis added.)2

                 The present inquiry concerns the meaning of the phrase "accessible right-of-way" as
it is used in section 13651, subdivision (b)(1). What did the Legislature intend when it adopted this
language to signify the location from which the distance of 660 feet is to be calculated?

                We commence with the interpretive precept that a statute must be given a reasonable
and common sense construction consistent with the apparent purpose and intention of the
lawmakers, practical rather than technical in nature, which, upon application, will result in wise
policy rather than mischief or absurdity. (San Diego Union v. City Council (1983) 146 Cal. App. 3d
947, 954; United Business Comm. v. City of San Diego (1979) 91 Cal. App. 3d 156, 170.) Such
matters should be considered as context, the object in view, the evils to be remedied, the history of
the times and of legislation on the same subject, public policy, and contemporaneous construction.
(San Diego Union v. City Council, supra; Alford v. Pierno (1972) 27 Cal. App. 3d 682, 688.) In
accordance with the general rule that legislative records may be examined to determine legislative
intent (Maben v. Superior Court (1967) 255 Cal. App. 2d 708, 712; 68 Ops.Cal.Atty.Gen. 324, 328
(1985)), it may be presumed that the Legislature adopted the proposed legislation with the intent and
meaning expressed in committee reports (Southland Mechanical Construction Corp. v. Nixen (1981)
119 Cal. App. 3d 417, 427; 67 Ops.Cal.Atty.Gen. 118, 119, n. 5 (1984)).
                 A "right-of-way" refers to "the strip of land devoted to or over which is built a public
road." (Webster's New Internat. Dict. (3d ed. 1966) p. 1956; see Cal. Code Regs., tit. 4, § 2405; 20
Ops.Cal.Atty.Gen. 205, 207 (1952).) A "highway" has been defined by the Legislature as including
"roads, streets, boulevards, lanes . . . . or other rights-of-way or easements used for or laid out and
intended for the public passage of vehicles . . . ." (§ 5213; see also Sts. & Hy. Code, § 23


   2
    A "service station" is "any establishment which offers for sale or sells gasoline or other motor
vehicle fuel to the public." (§ 13650.) An "interstate highway" is defined in section 5215 as "any
highway at any time officially designated as a part of the national system of interstate and defense
highways by the director and approved by appropriate authority of the federal government." A
"primary highway" is defined in section 5220 as "any highway, other than an interstate highway,
at any time officially designated as a part of the federal-aid primary system by the director and
approved by appropriate authority of the federal government." The "director" is the Director of
Transportation. (§ 5209.)

                                                   2.                                             90-503

["'highway' includes bridges . . . and all works incidental to highway construction, improvement .
. . ."].)

                 A "controlled access highway" is a "freeway" so designated by the Director of
Transportation "in respect to which the owners of abutting lands have no right or easement of access
to or from their abutting lands or in which such owners have only limited or restricted right or
easement of access." (Sts. & Hy. Code, § 23.5.) Normally on-ramps are provided in limited
locations "by which traffic may enter the main-traveled way of an Interstate highway from the
general road system of this State" and off-ramps are provided "by which traffic may leave the main-
traveled way of an Interstate highway to reach the general road system of this State." (Cal. Code
Regs., tit. 4, § 2301, subds. (e), (g).)

                 In this context "access" means the "ability to . . . pass to or from." (Webster's New
Internat. Dict., supra, p. 11; see 73 Ops.Cal.Atty.Gen. 117, 121 (1990) ["We interpret the `right of
access by vehicles' to mean the existence of a path between the highway and the contiguous property
of sufficient width to permit the passage of motor vehicles without obstruction"].) The term
"accessible" is commonly defined as "capable of being used as an entrance." (Webster's New
Internat. Dict., supra, p. 11.) Here the "accessible right-of-way of a . . . highway" in section 13651
is non-specific in terms of direction. An on-ramp allows entry to the interstate or primary highway,
while an off-ramp allows entry to the general road system of the state. Both on-ramps and off-ramps
are constituent parts of the interstate or primary highway providing "access." Hence, the "accessible
right-of-way" would be that portion of such a highway where vehicles are authorized to enter the
highway from the general road system of the state or where vehicles may enter the general road
system of the state from the highway.

                The public restrooms requirement of sections 13650-13653 is based upon where
public restrooms would be most useful to motorists traveling on an interstate or primary highway.
As stated in the Senate Rules Committee report at the time the statutory language was adopted, "This
bill requires service stations located in close proximity to highways to provide, during business
hours, public restrooms for use by customers" and "according to proponents, it is the responsibility
of service stations to provide clean, unlocked public restrooms as a courtesy to motorists based on
a cost which is inherent in the nature of their business." Service stations with "customers" traveling
on an interstate or primary highway would be those located near where the motoring public may
either enter or leave such highways. The 660 feet distance for purposes of section 13651 is
calculated from the junction of the interstate or primary highway and the general road system of the
state where access to or from is authorized. No other interpretation of the phrase "accessible right-
of-way" produces a reasonable and common sense result.

                 It is concluded, therefore, that an "accessible right-of-way" for purposes of the
requirement that service stations provide public restrooms for their customers means that portion
of an interstate or primary highway where vehicular traffic is authorized to enter such highway from
the general road system of the state or where vehicular traffic is authorized to enter the general road
system of the state from such highway.

                                              *****




                                                  3.                                           90-503